--------------------------------------------------------------------------------

Exhibit 10.2
 
[FORM OF NOTE]


THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS OF ANY STATE WITH
RESPECT THERETO OR IN ACCORDANCE WITH AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER THAT AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE AND ALSO MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
IN COMPLIANCE WITH ANY APPLICABLE RULES OF THE SECURITIES AND EXCHANGE
COMMISSION.




REGEN BIOLOGICS, INC.


8.00% Unsecured Convertible Note


No. R-__
$_______
July 24, 2008



REGEN BIOLOGICS, INC., a Delaware corporation (the “Company”), for value
received, hereby promises to pay to __________________ or its registered assigns
the principal sum of $________ on July 24, 2009, and to pay interest (computed
on the basis of a 360-day year of twelve 30-day months) on the unpaid principal
balance hereof from the date of the Closing at the rate of interest (the
“Interest Rate”) specified below.


1.           Interest hereon shall accrue at a rate of 8.00% per annum
commencing on the date of the Closing and shall be payable, in arrears, on the
Maturity Date.


2.           Payments of principal, interest and all other amounts due in
respect hereof shall be made in immediately available U.S. Dollars at the
address shown in the Register maintained by the Company for such purpose, in the
manner provided in the Subscription Agreement.


3.           This Note is one of an issue of 8.00% Unsecured Convertible Notes
of the Company issued in an aggregate principal amount not less than $2,000,000
but not more than $3,000,000, pursuant to the Subscription Agreement (as may be
amended, amended and restated, restated or otherwise modified from time to time,
the “Subscription Agreement”), dated as of July 24, 2008, among the Company and
the original signatories thereto.  The holder of this Note is entitled to the
benefits of the Subscription Agreement.  This Note is subject to the terms of
the Subscription Agreement, and such terms are incorporated herein by
reference.  Capitalized terms used herein and not defined herein have the
meanings specified in the Subscription Agreement.


4.           This Note shall be convertible into shares of Series F Stock or, if
the Series F Stock has been converted into Common Stock, Common Stock of the
Company on the terms and conditions set forth in the Subscription Agreement.

 
 

--------------------------------------------------------------------------------

 

5.           The Subscription Agreement contains provisions permitting the
Issuer and the Holders of not less than a majority in aggregate principal amount
of the Notes at the time outstanding, to execute amendments adding any
provisions to or changing in any manner or eliminating any of the provisions of
the Subscription Agreement or modifying in any manner the rights of the Holders
of the Notes, subject to any exceptions set forth in the Subscription Agreement.


6.           The Notes are issuable in fully registered form, without coupons,
at the office or agency of the Issuer, and in the manner and subject to the
limitations provided in the Subscription Agreement.  Notes may be exchanged for
a like aggregate principal amount of Notes of any other authorized
denominations.


7.           This Note is transferable only as specified in the Subscription
Agreement, duly endorsed or accompanied by a written instrument of transfer duly
executed by the holder of this Note or its attorney duly authorized in writing.


8.           THIS NOTE AND THE SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW RULES THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.



 
REGEN BIOLOGICS, INC.
                   
By:
     
Name:  Brion D. Umidi
   
Title:  Senior Vice President and
   
Chief Financial Officer
 


 
 

--------------------------------------------------------------------------------

 

CONVERSION NOTICE


TO:
REGEN BIOLOGICS, INC.



The undersigned registered owner of this Note hereby irrevocably exercises the
option to convert this Note, or the portion thereof below designated, into
shares of Series F Stock or, if applicable, Common Stock in accordance with the
terms of the Subscription Agreement referred to in this Note, and directs that
the shares of Series F Stock or Common Stock, together with any check in payment
for cash, if any, payable upon exchange or for fractional shares and any Notes
representing any unconverted principal amount hereof, be issued and delivered to
the registered holder hereof unless a different name has been indicated
below.  Capitalized terms used herein but not defined shall have the meanings
ascribed to such terms in the Subscription Agreement.  If shares or any portion
of this Note not converted are to be issued in the name of a person other than
the undersigned, the undersigned will provide the appropriate information below
and pay all transfer taxes payable with respect thereto.


Dated: 
   
Note No: R-___




 
Registered Holder:
                         
Signature(s)
       
Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Security Registrar, which requirements include
membership or participation in the Security Transfer Agent Medallion Program
(“STAMP”) or such other “signature guarantee program” as may be determined by
the Security Registrar in addition to, or in substitution for, STAMP, all in
accordance with the Securities Exchange Act of 1934, as amended.
             
Signature Guarantee


 
 

--------------------------------------------------------------------------------

 

Fill in the registration of shares of Series F Stock or Common Stock, if to be
issued, and Notes if to be delivered, and the person to whom cash and payment
for fractional shares is to be made, if to be made, other than to and in the
name of the registered holder:


Please print name and address
         
(Name)
         
(Street Address)
         
(City, State and Zip Code)
     
Principal amount to be converted
 
(if less than all):
     
$ 
     
Social Security or Other Taxpayer
 
Identification Number:
         
NOTICE: The signature on this Conversion Notice must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.

 
 
 

--------------------------------------------------------------------------------